Title: To George Washington from John Hancock, 21 November 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Novr 21t 1776.

I have the Honour to transmit the enclosed Resolves, in Obedience to the Commands of Congress. They are so explicit, that I shall only request your Attention to them.
You will percieve from the Vote of Congress, the Sense of that Body with Regard to the Necessity of furnishing the Troops for the new

Army, as soon as possible; a Copy of which, I have forwarded to the respective States agreeably to the Orders of Congress. I have also written to the States southward of Pennsylvania, inclusively, urging them to lay up Magazines of military Stores and Salt Provision, for the Use of the Army & Militia, in Case it should be necessary to call them into the Field the approaching Winter. As our Enemies will doubtless open the Campaign early in the Spring, it is absolutely necessary we should prepare for them, and exert ourselves to fill up the Army agreeably to the new Establishment.
The Congress, to remove every Objection, and in Hopes of forwarding the recruiting Service, have resolved that the Troops may be engaged for three Years, without presenting enlisting Rolls, both for that Term, and during the Continuance of the War, as ordered by a former Resolution. I have the Honour to be, with every Sentiment of Esteem, & Regard, Sir, your most obed. & very hble Servt

John Hancock Presidt


The Inclos’d Letter from Mrs Graydon for her Son, I should esteem a favr you would order to be Convey’d if any Oppor[tunit]y.

